ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that DOUGLAS R. SMITH of MIDLAND PARK, who was admitted to the bar of this State in 1974, and who was suspended from the practice of law for a period of six months effective April 10, 1995, and who remains suspended at this time, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 4.1 (truthfulness in statements to others), RPC 5.5 (unauthorized practice of law), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
*43And said DOUGLAS R. SMITH having failed to appear on the return date of the order to show cause, and good cause appearing;
It is ORDERED that DOUGLAS R. SMITH be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DOUGLAS R. SMITH, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that DOUGLAS R. SMITH be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.